MEMORANDUM **
In these consolidated petitions for review, Sergio Juarez-Morales, a native and citizen of Mexico, petitions pro se for review of two orders of the Board of Immigration Appeals (“BIA”), one dismissing his appeal from an immigration judge’s removal order and the other denying his motion to reopen. We have jurisdiction pursuant to 8 U.S.C. § 1252. See Fernandez-Ruiz v. Gonzales, 468 F.3d 1159, 1163 (9th Cir.2006). We review de novo questions of law, id., and we review for abuse of discretion denial of a motion to reopen, Lara-Torres v. Ashcroft, 383 F.3d 968, 972 (9th Cir.2004). We deny the petitions for review.
Juarez-Morales’s contention that his conviction for possession of drug paraphernalia in violation of Arizona Revised Statutes section 13-3415 is not a crime relating to a controlled substance under 8 U.S.C. § 1227(a)(2)(B)© is foreclosed by Luu-Le v. INS, 224 F.3d 911, 916 (9th Cir.2000). We reject Juarez-Morales’s request that we revisit Luu-Le. See Gee v. Southwest Airlines, 110 F.3d 1400, 1406 (9th Cir. 1997) (“In this circuit, a panel cannot overturn a decision of a previous panel except by en banc review, unless there has been an intervening statutory change or Supreme Court decision.”).
The BIA did not abuse its discretion in denying Juarez-Morales’s motion to reopen because Juarez-Morales’s conviction was set aside pursuant to Arizona Revised Statutes section 13-907(A), a state rehabilitative statute, and therefore, remained valid for immigration purposes. See Nath v. Gonzales, 467 F.3d 1185, 1188-89 (9th Cir.2006) (a vacated conviction can serve as the basis of removal if the conviction was vacated for equitable, rehabilitation or immigration hardship reasons); see also Murillo-Espinoza v. INS, 261 F.3d 771, 774 (9th Cir.2001).
PETITIONS FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.